


110 HR 3119 IH: To prohibit the use of funds for military operations in

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3119
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of funds for military operations in
		  Iran.
	
	
		1.Prohibition on use of funds
			 for military operations in Iran
			(a)ProhibitionNotwithstanding
			 any other provision of law, no funds appropriated or otherwise made available
			 by any Act, including any Act enacted after the date of the enactment of this
			 Act, may be obligated or expended for military operations or activities within
			 or above the territory of Iran, or within the territorial waters of Iran,
			 except pursuant to a specific authorization of Congress enacted in a statute
			 enacted after the date of the enactment of this Act.
			(b)ExceptionsThe
			 prohibition in subsection (a) shall not apply with respect to military
			 operations or activities as follows:
				(1)Military
			 operations or activities to directly repel an attack launched from within the
			 territory of Iran.
				(2)Military
			 operations or activities to directly thwart an imminent attack to be launched
			 from within the territory of Iran.
				(3)Military
			 operations or activities in hot pursuit of forces engaged outside the territory
			 of Iran who thereafter enter into Iran.
				(4)Military
			 operations or activities connected with the intelligence or
			 intelligence-related activities of the United States Government.
				(c)ReportNot
			 later than 24 hours after determining to utilize funds referred to in
			 subsection (a) for purposes of a military operation described in subsection
			 (b), the President shall submit to the appropriate committees of Congress a
			 report on the determination, including a justification for the
			 determination.
			(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committees on
			 Armed Services and Foreign Relations and the Select Committee on Intelligence
			 of the Senate; and
				(2)the Committees on
			 Armed Services and Foreign Affairs and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				
